Citation Nr: 0218085	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  02-09 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asbestos lung disease as a result of asbestos exposure 
during service.

(Entitlement to service connection for asbestos lung 
disease as a result of asbestos exposure during service 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, ABS 
Legal Services, LLC


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to June 
1958.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a December 2000 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
asbestos lung disease as a result of asbestos exposure 
during service.

The Board is undertaking additional development on this 
claim, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing the 
merits of this claim.


FINDINGS OF FACT

1.  In a February 1995 rating decision, VA denied the 
veteran's claim of entitlement to service connection for 
partial pneumonectomy due to asbestos.  The veteran did 
file a notice of disagreement, but failed to file a 
substantive appeal.  

2.  Evidence submitted since the February 1995 denial of 
the veteran's claim bears directly and substantially upon 
the specific matter under consideration.  The evidence is 
so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision denying entitlement 
to service connection for partial pneumonectomy due to 
asbestos, is final. 38 U.S.C.A. §§, 5103A, 5107(b), 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2002).

2.  New and material evidence has been submitted to reopen 
a claim of entitlement to service connection for asbestos 
lung disease as a result of asbestos exposure during 
service.  38 U.S.C.A. §§ 5103A, 5107(b), 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from asbestos lung 
disease as a result of his active military service.  
Specifically, he contends that it was due to asbestos 
exposure during such service.  In the interest of clarity, 
the Board will initially discuss whether this issue has 
been properly developed for appellate purposes.  As noted 
in the Introduction, the Board is undertaking additional 
development on the merits of this claim.

The Veteran's Claims Assistance Act (VCAA)

On November 9, 2000 the President signed into law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126].  The VCAA revises VA's obligations in two 
significant ways.  First, VA has a duty to notify a 
claimant and his or her representative of any information 
and evidence necessary to substantiate and complete a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 
(West Supp. 2002).  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate 
his or her claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  The amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pertinent to the issue currently on appeal, 
however, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured, as described in 38 U.S.C.A. § 
5108.  See 38 U.S.C.A. § 5103A(f).  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001, with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  However, the regulations governing 
reopening of previously and finally denied claims were 
revised effective the date of publication on August 29, 
2001.  These regulations redefine new and material 
evidence and the duty to assist in applications to reopen 
previously and finally denied claims.  As the instant 
claim to reopen was filed prior to August 29, 2001, the 
revised regulations specific to such claims are 
inapplicable to the instant appeal.  

Thus, it appears that the VCAA does not fully apply to 
claims, such as this, which involve finality of prior VA 
decisions and the matter of submission of new and material 
evidence.  Furthermore, it is clear that certain of VA's 
implementing regulations do not apply to this case in its 
present posture.

The Board observes, however, that the Court has recently 
held that 38 C.F.R. § 3.159(b), pertaining to VA's duty to 
notify claimants, includes claims to reopen.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002).  The notice provisions found in the VCAA are 
therefore applicable to cases such as this in which the 
issue revolves around finality and new and material 
evidence.  In this regard, while the Board notes that 
sufficient evidence has been developed to reopen this 
claim, but, as explained below, additional development on 
the underlying service connection claim is being 
undertaken to comply with the VCAA.

The record shows that, by a February 1995 rating decision, 
the RO denied a claim of entitlement to service connection 
for partial pneumonectomy due to asbestos.  The Board would 
note that a statement of the case (SOC) was issued in 
January 1996 at the address provided by the veteran and 
returned as undeliverable. In May 1997, a letter was sent 
to the veteran at the same address, indicating that the 
appeal process had been discontinued. Notice of appellate 
rights was enclosed.  The May 1997 letter was also returned 
as undeliverable.  In October 1997, a second letter was 
mailed to a new address provided by the veteran.  The 
letter again indicated that the appeals process had been 
discontinued. Notice of appellate rights was enclosed.  The 
letter was not returned as undeliverable and the veteran 
failed to respond. Therefore, while the veteran filed a 
timely notice of disagreement, he did not file a 
substantive appeal. See 38 C.F.R. § 20.302(b)(c).  Thus, 
the February 1995 rating decision is final.  See 
38 U.S.C.A. § 7105(a)(c); 38 C.F.R. §§ 20.302, 20.1103.  
Neither the veteran nor his representative has contended 
otherwise. 

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  While the RO 
indicated in the March 2002 SOC that the veteran's claim 
was reopened, the Board must address the issue of whether 
new and material evidence has been submitted because it 
determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995). What constitutes new and 
material evidence to reopen a previously and finally 
denied claim is defined in 38 C.F.R. § 3.156(a).  Under 
that regulation, effective for claims filed prior to 
August 29, 2001, new and material evidence is defined as 
follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.156(a) 
(2002) (new and material evidence is defined differently 
for claims filed after August 29, 2001). 

In this case, the veteran requested to reopen his claim 
for service connection for asbestos lung disease due to 
asbestos exposure by the submission of medical evidence in 
August 2000 and thus, his claim will be adjudicated by 
applying the law in effect prior to August 2001.  The 
basis for the denial of service connection in the February 
1995 rating decision was that the evidence of record did 
not confirm a disability which could be established due to 
asbestos exposure.  The relevant evidence available to the 
RO in February 1995 included the following: the veteran's 
DD-214; service medical records; a June 1994 VA 
examination which diagnosed the veteran with a history of 
nodular silicosis, reactivation of tuberculosis, and 
chronic obstructive pulmonary disorder (COPD); a June 1994 
spirometry; an August 1994 VA examination showing a 
diagnosis of status post partial pneumonectomy and a 
history of silicosis and tuberculosis; a November 1981 to 
December 1981 hospital discharge summary from St. John 
Medical Center; and outpatient treatment reports dated in 
February 1992.

Additional evidence has been associated with the claims 
file since the RO's February 1995 denial of this claim.  
An August 2000, medical opinion from G.L.T., MD, notes 
that the veteran was exposed to asbestos while in the Navy 
and diagnosed him with a combination of restrictive and 
obstructive ling disease, COPD, and asbestos lung disease.  
A November 2000 progress note from Dr. G.L.T. indicates 
that the veteran had severe restrictive lung disease with 
interstitial changes on chest x-ray, a history of 
asbestosis exposure while in the Navy, and a lung biopsy, 
which was reportedly consistent with asbestosis exposure.  
An excerpt from an undated report from S.M, MD, notes that 
two biopsies of the lung showed right lung pulmonary 
tissue with focal mild to moderate interstitial fibrosis 
and mild non-specific chronic inflammation, fibrous 
connective tissue and skeletal muscle from chest wall.  A 
repeated biopsy showed chronic inflammation, fibrosis and 
necrosis.  Finally, the veteran has submitted various 
statements indicating that he was exposed to asbestos 
during service.

The evidence associated with the veteran's claims file 
subsequent to the February 1995 decision is new and 
material.  The additional evidence offers evidence of 
asbestos lung disease.  The "new" evidence was not 
previously of record, and is neither cumulative nor 
redundant of evidence in the file at the time of the 
February 1995 final denial.  Therefore, the new evidence 
is material, in that it relates to the matter on appeal, 
and thus, so significant that it must be considered in 
order to fairly decide the merits of the claim. See 
38 C.F.R. § 3.156(a).  Accordingly, the veteran's claim 
for entitlement to service connection for asbestos lung 
disease as a result of asbestos exposure is reopened.

Once it has been determined that new and material evidence 
has been submitted, VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist 
the veteran in developing the claim has been satisfied.   
In the instant case, while there is no specific statutory 
or regulatory guidance with regard to claims for service 
connection for asbestosis or other asbestos-related 
diseases, VA's Administrative Manual, M21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases. 

M21-1, Part VI, para. 7.21(d) (October 3, 1997) provides 
that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; 
whether there is pre-service and/or post-service evidence 
of occupational or other asbestos exposure; and then make 
a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 
65 Fed Reg. 33422 (2000); Ashford v. Brown, 10 Vet. App. 
120, 123-24 (1997).  While the RO conceded asbestos 
exposure in the March 2002 SOC, additional development is 
needed in order to make a determination between asbestos 
exposure and the claimed asbestos lung disease.

Therefore, in order to afford the veteran every 
consideration with respect to the present appeal, and to 
satisfy the requirements of the VCAA, further development 
will be undertaken as noted above.  When it is completed, 
the Board will provide notice of the development as 
required by Rule of Practice 903.  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing the merits of this 
claim.







	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted by the 
veteran, the claim of entitlement to service connection 
for asbestos lung disease as a result of asbestos 
exposure, is reopened, and, to that extent only, the 
appeal is granted.


		
	Michelle L. Kane
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

